       Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

E. GUY WEAKLAND and KYLE
PARKHURST, individually and on
behalf of all others similarly situated,
              Plaintiffs,
       vs.                                    Civil Action No. 1:19-cv-2581-MHC
UNIQUE REFINISHERS, INC., JOSEPH
KOTT, and RONALD KOTT,
              Defendants.


                 JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

   Plaintiffs E. Guy Weakland and Kyle Parkhurst, together with Defendants
Unique Refinishers, Inc., Joseph Kott, and Ronald Kott, by and through the
undersigned counsel and pursuant to LR 16.2 NDGa, submit their Joint
Preliminary Report and Discovery Plan, showing the Court as follows:

1. DESCRIPTION OF CASE:

(a) Describe briefly the nature of this action.

   (1) Plaintiffs’ description of the case:

   In this Fair Labor Standards Act action, 29 U.S.C. 201 et seq., Plaintiffs seek to
recover due but unpaid overtime wages from Defendants, on their own behalf and
on behalf of other similarly situated employees.
        Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 2 of 23




   (2) Defendants’ description of the case:
   Plaintiffs purport to bring a collective action on behalf of themselves and all
those allegedly similarly situated for overtime wages under the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) for work allegedly done in excess
of forty hours per week and for which they allegedly were not compensated at time

and one half. Plaintiffs seek to certify a collective action of current and former
employees of Unique Refinishers, Inc. who worked as technicians during the
previous three years.

   Defendants deny all allegations of liability and specifically deny that plaintiffs
are entitled to any relief whatsoever from defendants as defendants properly
classified plaintiffs as exempt employees under the FLSA, among other things.
Defendants also deny any allegation or claim by plaintiffs that this action can be
appropriately maintained as a collective action under FLSA Section 216(b), or that
others identified by plaintiffs as members of a purported collective are similarly
situated to plaintiffs.

(b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.

       (1)    Plaintiffs’ Factual Contentions:

   Defendants own and operate Unique Refinishers, the world’s largest bathtub

and tile repair and reglazing company. Refinishers provides services to apartment
complexes, hotels, universities, general contractors, and to individuals throughout
       Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 3 of 23




the U.S. Refinishers is the preferred vendor of slip-resistant bathtub treatments for
many major hotels throughout the country. Named Plaintiff Weakland worked for
Refinishers as a “technician” from 2014 through the workweek ending April 25,
2019. Named Plaintiff Parkhurst worked for Refinishers as a “technician” from
January 2014 through October 31, 2018. As “technicians,” the Named Plaintiffs’

primary job duties consisted of performed glazing and tile cleaning and restoration
services for Refinishers’ customers.

   The Named Plaintiffs allege that Defendants had a common policy of
improperly treating employees in the position of “technician” as exempt from the

Fair Labor Standards Act’s maximum hour provisions and failing to compensate
them at the rate of one-and-one-half times their regular hourly rate for each hour
worked in excess of 40 hours in each workweek. The Named Plaintiffs seek
certification of a collective consisting of all similarly situated individuals who
consent in writing to their inclusion in a collective action” (hereinafter “the
Proposed Class”).

      (2)    Defendants’ Factual Contentions:
   Defendant Unique Refinishers is a bathtub and tile reglazing company that

services both residential and commercial customers. The plaintiffs worked for

Unique Refinishers as “technicians,” travelling to properties to complete reglazing

jobs. Unique Refinishers paid plaintiffs a commission which equaled a fixed

percentage of gross profit for each job that plaintiffs completed, regardless of how
            Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 4 of 23




long it took plaintiffs to complete each job. Unique Refinishers is a “retail or

service establishment” under the FLSA, the plaintiffs’ regular rate of pay exceeded

one and one-half times the minimum wage for each hour of overtime worked, and

more than half of the plaintiffs’ total earnings consisted of commissions.

Defendants therefore contend that plaintiffs were exempt under the FLSA.

      To the extent that plaintiffs were not exempt under the FLSA, plaintiffs either did

not work in excess of 40 hours in any workweeks during the last three years, any

overtime that plaintiffs worked was de minimis, or defendants did not know or

reasonably know of such overtime work.

      Finally, Plaintiffs are not similarly situated to each other and are not similarly

situated to any other current or former technicians.

(c)        The legal issues to be tried are as follows:

Plaintiffs believe the following issues are for trial:
      1.      Whether Refinishers is a covered enterprise under the FLSA;
      2.      Whether the Individual Defendants are “employers” within the meaning
              of the FSLA;

      3.      Whether Plaintiffs were exempt from the FLSA’s maximum hour
              requirements;
      4.      Whether Defendants’ violations of the FLSA, if any, were done in “good

              faith” within the meaning of 29 U.S.C. 259 or 260;
        Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 5 of 23




   5.    Whether Defendants’ violations of the FLSA, if any, were “willful”
         within the meaning of 29 U.S.C. 255.
Defendants believe the following issues are for trial:
   1.    Whether plaintiffs and each putative opt-in plaintiff can carry their burden
         of proving that they worked more than 40 hours in any relevant workweek

         and, if so, whether defendants failed to properly pay plaintiffs and each
         putative opt-in plaintiff for hours worked in excess of 40 at a rate of time
         and one-half their regular rate of pay;

   2.    Whether plaintiffs and each putative opt-in plaintiff can carry their burden
         of proving that defendants had actual or constructive knowledge of the
         purported instances that they allegedly performed overtime work for which
         they were not properly compensated;
   3.    Whether any violation of FLSA overtime requirements was de minimis;
   4.    Whether plaintiffs or any putative opt-in plaintiffs are equitably estopped
         from bringing claims for unpaid overtime pay where such work was
         performed against the defendants’ policies and without defendants’
         knowledge;

   5.    Whether this action can properly be maintained as a collective action under
         the FLSA and, in this regard, whether plaintiffs and the putative collective
         they seek to represent are “similarly situated,” and whether the
         individualized inquiries necessary to determine the nature of each putative
      Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 6 of 23




       collective action member’s relationship with each defendant, and the
       individualized inquiries necessary for plaintiffs to prove damages on a
       collective-wide basis, preclude certification of an FLSA collective;
6.     Whether plaintiffs and each putative opt-in plaintiff can carry their burden
       of proving that any alleged violations of the FLSA by defendants were

       willful with respect to each of them;
7.     If defendants violated the provisions of the FLSA with respect to plaintiffs
       or any putative opt-in plaintiff, whether they acted in good faith and had

       reasonable grounds for believing that their acts or omissions with respect
       to each plaintiff and putative opt-in plaintiff were not in violation of the
       FLSA such that plaintiffs and any putative opt-in plaintiffs are not entitled
       to liquidated damages for any proven violation;
8.     Liability and the applicability of the defenses asserted in defendants’
       Answer to the plaintiffs’ claims or the claims of putative collective action
       plaintiffs;
9.     Whether any plaintiffs and/or putative collective action plaintiffs were
       exempt from the overtime requirements of the FLSA;

10.    If violations of the FLSA are found, which types of relief and damage
       amounts, if any, are appropriate and whether defendants are entitled to any
       setoffs against such damages; and
            Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 7 of 23




      11.      The extent to which plaintiffs or any putative opt-in plaintiffs are entitled
               to attorneys’ fees and costs, if they are the prevailing party.
      Defendants reserve the right to present additional legal issues to the Court as
necessitated by discovery and the progress of this case.
(d)         The cases listed below (include both style and action number) are:

      Pending Related Cases: None

      Previously Adjudicated Related Cases: None

      2.       THIS CASE IS COMPLEX BECAUSE IT POSSESSES ONE (1) OR MORE OF THE
               FEATURES LISTED BELOW (PLEASE CHECK):

               x     (1)    Unusually large number of parties.

                     (2)    Unusually large number of claims or defenses.

                     (3)    Factual issues are exceptionally complex.

                     (4)    Greater than normal volume of evidence.

               x     (5)    Extended discovery period is needed

                     (6)    Problems locating or preserving evidence.

                     (7)    Pending parallel investigations or action by government.

                     (8)    Multiple use of experts.
         Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 8 of 23




                   (9)   Need for discovery outside United Stated boundaries.

                   (10) Existence of highly technical issues and proof.

                   (11) Unusually complex discovery of electronically stored
                        information.

3.      COUNSEL:

     The following individually named attorneys are hereby designated as lead
counsel for the parties:
     Plaintiffs:
        DELONG CALDWELL BRIDGERS
        FITZPATRICK & BENJAMIN, LLC
        Mitchell D. Benjamin
        Matthew W. Herrington
        3100 Centennial Tower
        101 Marietta Street
        Atlanta, GA 30303
        (404) 979-3150 Telephone
        (770) 859-0754 Facsimile
        benjamin@dcbflegal.com
        matthew.herrington@dcbflegal.com

     Defendants:
         CRUSER, MITCHELL, NOVITZ,
         SANCHEZ, GASTON & ZIMET, LLP
         William T. Mitchell
         Georgia Bar No. 513810
         Sean Keenan
         Georgia Bar No. 523871
         Eric M. Schultz
         Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 9 of 23




        Georgia Bar No. 452742

        Meridian II, Suite 2000
        275 Scientific Drive
        Norcross, GA 30092
        Tel: 404-881-2622
        Facsimile: 404-881-2630
        bmitchell@cmlawfirm.com
        skeenan@cmlawfirm.com
        eschultz@cmlawfirm.com

4.      JURISDICTION:

        Is there any question regarding this court’s jurisdiction?

     ____ Yes          x   No

        If “yes” please attach a statement, not to exceed one (1) page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

5. PARTIES TO THIS ACTION:

     (a) The following persons are necessary parties who have not been joined:

           None known at this time.

     (b) The following persons are improperly joined as parties:

           Plaintiffs: None.
           Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 10 of 23




             Defendants: Joseph Kott is improperly joined as a defendant to this
             action because he was not plaintiffs’ “employer” within the meaning of
             the FLSA.

     (c) The names of the following parties are either inaccurately stated or
             necessary portions of their names are omitted: None.
     (d) The parties shall have a continuing duty to inform the court of any

             contentions regarding unnamed parties necessary to this action or any
             contentions regarding misjoinder of parties or errors in the statement of a
             party’s name.

6.         AMENDMENTS TO THE PLEADINGS:

     Amended and supplemental pleadings must be filed in accordance with the time

limitations and other provisions of Fed.R.Civ.P.15. Further instructions regarding
amendments are contained in LR 15.
     (a)     List separately any amendments to the pleadings which the parties

             anticipate will be necessary: None known at this time.
     (b)     (b) Amendments to the pleadings submitted LATER THAN THIRTY (30)
             DAYS after the preliminary planning report is filed, or should have been
             filed, will not be accepted for filing, unless otherwise permitted by law.

7.         FILING TIMES FOR MOTIONS:

     All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.
        Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 11 of 23




     All other motions must be filed WITHIN THIRTY (30) DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of the
court to file later. Local Rule 7.1A (2).

        (a)   Motions to Compel: before the close of discovery or within the
              extension period allowed in some instances. Local Rule 37.1.

        (b)   Summary Judgment Motions: within thirty (30) days after the close of
              discovery, unless otherwise permitted by court order. Local Rule 56.1.

        (c)   Other Limited Motions: Refer to Local Rules 7.2; 7.2B, and 7.2E,
              respectively, regarding filing limitations for motions pending on
              removal, emergency motions, and motions for reconsideration.

        (d)   Motions Objecting to Expert Testimony: Daubert motions with regard
              to expert testimony no later than the date that the proposed pretrial

              order is submitted. Refer to Local Rule 7.2F.

8.      INITIAL DISCLOSURES

     The parties are required to serve initial disclosures in accordance with Fed. R.
Civ. P. 26. If any party objects that initial disclosures are not appropriate, state the
party and the basis for the party’s objection. NOTE: Your initial disclosures should

include electronically stored information. Refer to Fed. R. Civ. P. 26(a)(1)(B).
     The Parties do not object to serving Initial Disclosures.
       Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 12 of 23




Plaintiffs’ statement:
   Plaintiffs requests a modification to Rule 26(a)(1)(A)(iii)’s requirement
regarding initial disclosures of the damages amounts claimed by Plaintiffs, rather
than just the method of calculating damages, because (i) Defendants were required
by 29 U.S.C. §211(c) to keep accurate records of the hours worked by and

payments to Plaintiffs and those similarly situated each week, and (ii) unless and
until Plaintiffs are able to review all relevant time and pay records, which are in
Defendants’ possession and which will assist Plaintiffs in accurately estimating

their damages. See, e.g., Youngclaus v. Aarene Contracting, LLC and Gary Mills,
No. 1:14-CV-1723-RWS (N.D. Ga. Sep. 3, 2014) (permitting plaintiff to provide
the figures to be used in his damages calculations within 30 days of receiving
defendants’ written discovery responses); Brackett v. Aarene Contracting, LLC
and Gary Mills, No. 1:13-cv-1461-AT (N.D. Ga. Jun. 13, 2013) (amending initial
disclosure obligations and allowing plaintiffs 30 days from date of defendant’s
responses to plaintiffs’ first request for production of documents within which to
provide damages figures); Stone v. Innovative Product Achievements, LLC, No.
1:12-cv-01640-MHS [Doc. 16] (N.D. Ga., July 12, 2012) (amending initial

disclosure obligations and allowing plaintiffs 30 days from date of defendant’s
responses to plaintiffs’ first request for production of documents within which to
provide damages figures); see also Connolly v. Smugglers’ Notch Mgmt. Co., No.
No. 2:09–CV–131, 2009 WL 3734123 *3 (D. Vt. Nov. 5, 2009) (“[I]t is
       Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 13 of 23




unreasonable to expect a plaintiff to allege with specificity much beyond the
pleadings here as she has not yet been able to conduct discovery. Few employees
could possibly remember the exact overtime hours they worked over a period of
years without being able to engage in discovery.”); Acho v. Cort, No. C 09–00157,
2009 WL 3562472, *3 (N.D. Cal. Oct. 27, 2009) (“It cannot be the case that a

plaintiff must plead specific instances of unpaid overtime before being allowed to
proceed to discovery to access the employer's records.”); Cf., Luna v. Del Monte
Fresh Produce (Southeast), Inc., No. 1:06-cv-2000-JEC, 2007 WL 1500269 (N.D.

Ga., May 18, 2007) (denying defendant’s motion to compel because plaintiffs were
permitted to wait until defendant/employer provided payroll information “resulting
in a corresponding delay in plaintiffs’ ability to provide a precise computation of
damages.”).
   Plaintiffs request that the Court modify Rule 26(a)’s damages calculation
requirement as follows: “Plaintiffs shall be required to disclose the method of
calculation of all damages with their initial disclosures, and Plaintiffs shall be
required to provide the figures to be used in those calculations (i.e., the unpaid
overtime claimed, the compensation to be included in the regular rate, and the

calculation of damages based on the regular rate) within thirty (30) days of
Defendants’ complete production of relevant documents in response to Plaintiffs’
first request for production of documents.”
         Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 14 of 23




9.       REQUEST FOR SCHEDULING CONFERENCE
      Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.
      The Parties request a scheduling conference to address the issue of whether

Defendants should be permitted to depose all opt-in plaintiffs without seeking
leave of the court after taking the first 10 depositions.

      Plaintiffs contend that the issue should not be decided until after the opt-in
period, when it is clear how many opt-in plaintiffs there will be. At that time, the
Court will be in a better position to determine whether representative testimony is
appropriate and will have a move developed factual record on which to base its
discretion in determining how many depositions are appropriate.

      Defendants contend that given the unique factual issues pertaining to each

individual opt-in plaintiff, particularly as related to the duties, number of hours
worked and compensation therefore, defendants should, at a minimum, have the
option to take the depositions of each individual opt-in plaintiff, regardless of the

total number of opt-in plaintiffs.

10.      DISCOVERY PERIOD
      The discovery period commences thirty (30) days after the appearance of the
first defendant by answer to the complaint. As stated in LR 26.1A, responses to
initiated discovery must be completed before expiration of the assigned discovery
period.
       Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 15 of 23




   Cases in this court are assigned to one of the following three (3) discovery
tracks: (a) zero (0)-months discovery period, (b) four (4)-months discovery period,
and (c) eight (8)-months discovery period. A chart showing the assignment of
cases to a discovery track by filing category is contained in Appendix F. The track
to which a particular case is assigned is also stamped on the complaint and service

copies of the complaint at the time of filing.

   Please state below the subjects on which discovery may be needed:

   Plaintiff anticipates that discovery will be necessary as to the following topics:

            Plaintiffs’ job duties and the job duties of other “technicians”
             employed by Defendants;
            Plaintiffs’ compensation and the compensation of other “technicians”

             employed by Defendants;
            Plaintiffs’ hours worked and the hours worked by other “technicians”
             employed by Defendants;
            The method(s) by which Defendants calculated Plaintiffs’
             compensation and the compensation of other “technicians” employed
             by Defendants;
            Defendants’ general business activities;
            The identities of Defendants’ customers and the terms and conditions
             of Refinishers’ business relationship with the same;
            Refinishers’ annual gross revenues since 2015;
          Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 16 of 23




              The Individual Defendants’ job duties and role in the operation of
               Refinishers;
              The factual basis of Defendants’ contention that any violations of the
               FLSA, if any, were done in “good faith”;
              Defendants’ efforts to investigate and comply with the requirements of

               the FLSA with respect to technicians;
              Defendants’ knowledge of the requirements of the FLSA;
              Whether the opt-in plaintiffs are “similarly situated” to the Named

               Plaintiffs for the purposes of collective treatment under Section 16(b)
               of the FLSA.

   Defendants anticipate that discovery will be necessary as to the following
topics:

   The allegations and defenses raised in the pleadings; whether one or more of the
defenses asserted by the defendants bar in whole or in part plaintiffs’ and/or opt-in
plaintiffs’ recovery; the amount of damages owed, if any, to plaintiffs, opt-in
plaintiffs and putative collective action members and mitigation.

   If the parties anticipate that additional time beyond that allowed by the assigned
discovery track will be needed to complete discovery or that discovery should be
conducted in phases or be limited to or focused upon particular issues, please state
those reasons in detail below:
         Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 17 of 23




   The Parties request an extended discovery period beyond the default four-
month discovery track as well as a modified briefing schedule in this putative
FLSA collective action. The Parties propose the following discovery and briefing
schedule:

              Four months of discovery on collective certification issues, ending on
               January 31, 2020.

              Plaintiffs’ motion for conditional collective certification to be filed no
               later than February 28, 2020.
              Should conditional certification be granted, a second four-month

               discovery period on the issues of liability and damages shall commence
               14 days following the end of the notice and opt-in period.
              The Parties will file a joint motion for a scheduling order within 14 days
               of the end of the second discovery period to set the deadlines for any
               decertification motion or motion for summary judgment.

         11.      DISCOVERY LIMITATIONS:
   (a)         What changes should be made in the limitations on discovery under the
Federal Rules of Civil Procedure or Local Rules of this Court, and what other

limitations should be imposed?
   All discovery requests, responses, and other materials—including document
production—shall be served by electronic mail.
         Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 18 of 23




   The Parties understand and agree that written discovery requests may be served
on each opt-in plaintiff as with any named plaintiff.
   The Parties agree that Defendants serve any subpoena directed to a current or
former employer of any Plaintiff or opt-in plaintiff on Plaintiffs’ counsel at least 48
hours prior to service upon any employer, and that if within 48 hours any Plaintiffs

or opt-in plaintiffs provide a written objection thereto, Defendants will not serve
the proposed subpoena until the Parties have resolved their objections in writing or
until the Court has ruled upon any objections thereto, so long as the objection is

made in good faith and with a reasonable belief that the subpoena should be
limited or not served.
   (b)      Is any party seeking discovery of electronically stored information?

   ___X___ Yes       __________ No

         If “yes,”

   (1)      The parties have discussed the sources and scope of the production of
electronically store information and have agreed to limit the scope of production
(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:

   See Entry under (2).

   (2)      The parties have discussed the format for the production of electronically
stored information (e.g., Tagged Image File Format (TIFF or .TIF files), Portable
         Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 19 of 23




Document Format (PDF), or native), method of production (e.g., paper or disk),
and the inclusion or exclusion and use of metadata, and have agreed as follows:

      Electronic mail and any other form of digital file may be produced in either

native (e.g., .pst, .xcl., .mdb, .doc) or static (e.g., .pdf) format. If either party
thereafter requests that specified document(s) be produced in native format or that
any Metadata be produced, the parties may discuss the same and attempt to reach

an agreement. If advanced search methodologies become necessary, the parties
agree to confer in attempt to reach agreement regarding the method of culling
voluminous materials. The parties agree to cooperate in the development of a list of

such terms that will then be run against potentially relevant data sets to determine
whether, or to what extent, the terms return a large number of “false hits.” If the
producing party claims that production of ESI would be an “undue burden,” the
producing party shall raise the issue with the party seeking production as soon as
possible and describe with adequate detail the factual basis of the undue burden
objection. If the Parties cannot reach agreement, they shall jointly seek guidance

from the Court.

12.      OTHER ORDERS:

      What other orders do the parties think that the Court should enter under Rule
26(e) or under Rule 16(b) or (c)?
            Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 20 of 23




      The Parties request that the Court enter the proposed Confidentiality Order filed
contemporaneously with this Joint Preliminary report and Discovery Plan.

13.         SETTLEMENT POTENTIAL:

      (a)        Lead counsel for the parties certify by their signatures below that they
conducted a Rule 26(f) conference on September 9, 2019, and that they participated
in settlement discussions. Other persons who participated in the settlement
discussions are listed according to party.

      For Plaintiffs: Lead counsel (signature): s/ Matthew W. Herrington

      Other participants:

      For Defendants: s/Sean Keenan

      Other participants: Eric M. Schultz

      (b)        All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

      (      )      A possibility of settlement before discovery.

      ( X )         A possibility of settlement after discovery.

      (___)         A possibility of settlement, but a conference with the judge is needed.

      (___)         No possibility of settlement.
         Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 21 of 23




   (c)     Counsel (        X     ) do or (          ) do not intend to hold
additional settlement conferences among themselves prior to the close of
discovery. The proposed date of the next settlement conference is not yet
determined.

   (d)     The following specific problems have created a hindrance to settlement
of this case.

         None.

14.TRIAL BY MAGISTRATE JUDGE:

   Note: Trial before a Magistrate Judge will be by jury trial if a party is otherwise
entitled to a jury trial.

   (a)     The parties (___) do consent to having this case tried before a magistrate
judge of this court. A completed Consent to Jurisdiction by a United States
Magistrate Judge form has been submitted to the clerk of this court this _______
day of __________ 2019.

   (b)     The parties (_X_) do not consent to having this case tried before a
magistrate judge of this court.

Respectfully submitted this 27th day of September 2019.
 DELONG, CALDWELL, BRIDGERS,                  CRUSER, MITCHELL, NOVITZ,
 FITZPATRICK & BENJAMIN, LLC                  SANCHEZ, GASTON & ZIMET, LLP

 s/ Matthew W. Herrington                     s/ Sean Keenan
      Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 22 of 23




Mitchell D. Benjamin                   William T. Mitchell
Ga. Bar No. 049888                     Georgia Bar No. 513810
Matthew W. Herrington                  Sean Keenan
Georgia Bar No. 275411                 Georgia Bar No. 523871
                                       Eric M. Schultz
3100 Centennial Tower                  Georgia Bar No. 452742
101 Marietta Street
Atlanta, GA 30303                      Meridian II, Suite 2000
(404) 979-3150                         275 Scientific Drive
(404) 979-3170 (facsimile)             Norcross, GA 30092
benjamin@dcbflegal.com                 Tel: 404-881-2622
matthew.herrington@dcbflegal.com       Facsimile: 404-881-2630
                                       bmitchell@cmlawfirm.com
Counsel for Plaintiffs                 skeenan@cmlawfirm.com
                                       eschultz@cmlawfirm.com

                                       Counsel for Defendants
      Case 1:19-cv-02581-MHC Document 25 Filed 09/27/19 Page 23 of 23




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

E. GUY WEAKLAND and KYLE
PARKHURST, individually and on
behalf of all others similarly situated,

             Plaintiffs,

       vs.                                 Civil Action No. 1:19-cv-2581-MHC

UNIQUE REFINISHERS, INC., JOSEPH
KOTT, and RONALD KOTT,

             Defendants.


                              CERTIFICATE OF SERVICE

   I hereby certify that on this date I electronically filed foregoing document with

the Clerk via the Court’s CM/ECF system, thereby ensuring electronic service

upon all counsel of record.

Dated: September 27, 2019

                                                    /s/ Matthew W. Herrington
                                                    Matthew W. Herrington
                                                    Georgia Bar No. 275411
